    Case: 1:19-cv-02529 Document #: 18 Filed: 06/20/19 Page 1 of 18 PageID #:138




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

  EVELYN HUNTER, individually and on behalf
  of all others similarly situated,

                           Plaintiff,

             v.                                         Case No.: 19-cv-02529

  AUTOMATED HEALTH SYSTEMS, INC,
  a Pennsylvania corporation
                                                        Honorable Robert W. Gettleman
                           Defendant,                   Magistrate: Honorable Young B. Kim




     AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff Evelyn Hunter (“Hunter” or “Plaintiff”) brings this Amended Class Action

Complaint and Demand for Jury Trial against Defendant Automated Health Systems, Inc.

(“Automated”) to put a stop to its unlawful collection, use, and storage of Plaintiff’s and the

putative Class members’ sensitive biometric data. Plaintiff alleges as follows upon personal

knowledge as to Plaintiff’s own acts and experiences and, as to all other matters, upon information

and belief.

                                    NATURE OF THE ACTION

        1.        Defendant Automated is a national health services management company,

administering large scale public health programs for state and local governments. Its headquarters

are in Pittsburgh, Pennsylvania and it manages, or has managed, facilities located across the nation,

including in Illinois.

        2.        When employees work at Automated, they are required to scan their fingerprint in
    Case: 1:19-cv-02529 Document #: 18 Filed: 06/20/19 Page 2 of 18 PageID #:139




its biometric time tracking system as a means of authentication, instead of using only key fobs or

other identification cards.

       3.      While there are tremendous benefits to using biometric time clocks in the

workplace, there are also serious risks. Unlike key fobs or identification cards—which can be

changed or replaced if stolen or compromised—fingerprints are unique, permanent biometric

identifiers associated with the employee. This exposes employees to serious and irreversible

privacy risks. For example, if a fingerprint database is hacked, breached, or otherwise exposed,

employees have no means by which to prevent identity theft and unauthorized tracking. For

example, if a database containing fingerprints or other sensitive, proprietary biometric data is

hacked, breached, or otherwise exposed – like in the recent Yahoo, eBay, Equifax, Uber, Home

Depot, MyFitnessPal, Panera, Whole Foods, Chipotle, Omni Hotels & Resorts, Trump Hotels, and

Facebook/Cambridge Analytica data breaches or misuses – employees have no means by which to

prevent identity theft, unauthorized tracking or other unlawful or improper use of this highly

personal and private information.

       4.      In 2015, a data breach at the United States Office of Personnel Management

exposed the personal identification information, including biometric data, of over 21.5 million

federal employees, contractors, and job applicants. U.S. Off. of Personnel Mgmt., Cybersecurity

Incidents (2018), available at https://www.opm.gov/cybersecurity/cybersecurity-incidents.

       5.      A black market already exists for biometric data. Hackers and identity thieves have

targeted Aadhaar, the largest biometric database in the world, which contains the personal and

biometric data – including fingerprints, iris scans, and a facial photograph – of over a billion Indian

citizens. See Vidhi Doshi, A Security Breach in India Has Left a Billion People at Risk of Identity

Theft, The Washington Post (Jan. 4, 2018), available at https://www.washingtonpost.com/news/




                                                  2
    Case: 1:19-cv-02529 Document #: 18 Filed: 06/20/19 Page 3 of 18 PageID #:140




worldviews/wp/2018/01/04/a-security-breach-in-india-has-left-a-billion-people-at-risk-of-

identity-theft/?utm_term=.b3c70259fl38.

       6.      In January 2018, an Indian newspaper reported that the information housed in

Aadhaar was available for purchase for less than $8 and in as little as 10 minutes. Rachna Khaira,

Rs 500, 10 Minutes, and You Have Access to Billion Aadhaar Details, The Tribune (Jan. 4, 2018),

available at http://www.tribuneindia.com/news/nation/rs-500-10-minutes-and-you-have-access-

to-billion-aadhaar-details/523361.html.

       7.      Recognizing the need to protect its citizens from situations like these, Illinois

enacted the Biometric Information Privacy Act, 740 ILCS 14/1, et seq. (“BIPA”), specifically to

regulate companies that collect and store Illinois citizens’ biometrics, such as fingerprints.

       8.      Despite this law, Automated disregards its employees’ statutorily protected privacy

rights and unlawfully collects, stores, and uses their biometric data in violation of the BIPA.

Specifically, Automated has violated (and continues to violate) the BIPA because it did not:

       •       Properly inform Plaintiff and the Class members in writing of the specific purpose
               and length of time for which their fingerprints were being collected, stored, and
               used, as required by the BIPA;

       •       Provide a publicly available retention schedule and guidelines for permanently
               destroying Plaintiff and the Class’s fingerprints, as required by the BIPA; nor

       •       Receive a written release from Plaintiff or the members of the Class to collect,
               capture, or otherwise obtain fingerprints, as required by the BIPA.

       9.      Accordingly, this Complaint seeks an order: (i) declaring that Defendant’s conduct

violates the BIPA; (ii) requiring Defendant to cease the unlawful activities discussed herein; and

(iii) awarding liquidated damages to Plaintiff and the proposed Class.

                                             PARTIES

       10.     Plaintiff is a natural person and citizen of the State of Illinois who worked for




                                                  3
     Case: 1:19-cv-02529 Document #: 18 Filed: 06/20/19 Page 4 of 18 PageID #:141




Defendant through September 2018. She was hired through an offer letter dated March 16, 2018

as a “temporary, full-time Customer Service Representative”.

        11.    Defendant Automated is a Pennsylvania corporation that has operated in Illinois,

including in Schaumberg, Illinois.

                                JURISDICTION AND VENUE

        12.    This Court has jurisdiction over Defendant because it operates in this Judicial

District.

        13.    Venue is proper in the Northern District of Illinois because Defendant operates in

this County.

                                 FACTUAL BACKGROUND

I.      The Biometric Information Privacy Act.

        14.    In the early 2000’s, major national corporations started using Chicago and other

locations in Illinois to test “new [consumer] applications of biometric-facilitated financial

transactions, including finger-scan technologies at grocery stores, gas stations, and school

cafeterias.” 740 ILCS 14/5(b). Given its relative infancy, an overwhelming portion of the public

became weary of this then-growing, yet unregulated technology. See 740 ILCS 14/5.

        15.    In late 2007, a biometrics company called Pay By Touch—which provided major

retailers throughout the State of Illinois with fingerprint scanners to facilitate consumer

transactions—filed for bankruptcy. That bankruptcy was alarming to the Illinois Legislature

because suddenly there was a serious risk that millions of fingerprint records—which, are unique

biometric identifiers, can be linked to people’s sensitive financial and personal data—could now

be sold, distributed, or otherwise shared through the bankruptcy proceedings without adequate

protections for Illinois citizens. The bankruptcy also highlighted the fact that most consumers who




                                                4
    Case: 1:19-cv-02529 Document #: 18 Filed: 06/20/19 Page 5 of 18 PageID #:142




had used that company’s fingerprint scanners were completely unaware that the scanners were not

actually transmitting fingerprint data to the retailer who deployed the scanner, but rather to the

now-bankrupt company, and that unique biometric identifiers could now be sold to unknown third

parties.

           16.     Recognizing the “very serious need [for] protections for the citizens of Illinois

when it [came to their] biometric information,” Illinois enacted the BIPA in 2008. See Illinois

House Transcript, 2008 Reg. Sess. No. 276; 740 ILCS 14/5.

           17.     The BIPA is an informed consent statute which achieves its goal by making it

unlawful for a company to, among other things, “collect, capture, purchase, receive through trade,

or otherwise obtain a person’s or a customer’s biometric identifiers or biometric information,

unless it first:

                   (1) informs the subject . . . in writing that a biometric identifier or biometric
                   information is being collected or stored;

                   (2) informs the subject . . . in writing of the specific purpose and length of term for
                   which a biometric identifier or biometric information is being collected, stored, and
                   used; and

                   (3) receives a written release executed by the subject of the biometric identifier or
                   biometric information.

740 ILCS 14/15(b).

           18.     BIPA specifically applies to employees who work in the State of Illinois. BIPA

defines a “written release” specifically “in the context of employment [as] a release executed by

an employee as a condition of employment.” 740 ILCS 14/10.

           19.     Biometric identifiers include retina and iris scans, voiceprints, scans of hand and

face geometry, and—most importantly here—fingerprints. See 740 ILCS 14/10. Biometric

information is separately defined to include any information based on an individual’s biometric



                                                     5
      Case: 1:19-cv-02529 Document #: 18 Filed: 06/20/19 Page 6 of 18 PageID #:143




identifier that is used to identify an individual. See id.

         20.      The BIPA also establishes standards for how employers must handle Illinois

employees’ biometric identifiers and biometric information. See 740 ILCS 14/15(c)–(d). For

instance, the BIPA requires companies to develop and comply with a written policy—made

available to the public—establishing a retention schedule and guidelines for permanently

destroying biometric identifiers and biometric information when the initial purpose for collecting

such identifiers or information has been satisfied or within three years of the individual’s last

interaction with the company, whichever occurs first. 740 ILCS 14/15(a).

         21.      Ultimately, the BIPA is simply an informed consent statute. Its narrowly tailored

provisions place no absolute bar on the collection, sending, transmitting or communicating of

biometric data. For example, the BIPA does not limit what kinds of biometric data may be

collected, sent, transmitted, or stored. Nor does the BIPA limit to whom biometric data may be

collected, sent, transmitted, or stored. The BIPA simply mandates that entities wishing to engage

in that conduct must make proper disclosures and implement certain reasonable safeguards.

II.      Automated Violates the Biometric Information Privacy Act.

         22.      By the time the BIPA passed through the Illinois Legislature in mid-2008, many

companies who had experimented with using biometric data as an authentication method stopped

doing so, at least for a time. That is because Pay By Touch’s bankruptcy, described in Section I

above, was widely publicized and brought attention to consumers’ discomfort with the use of their

biometric data.

         23.      Unfortunately, Automated specifically failed to take note of the passage of the

BIPA. Automated continues to collect, store, and use its employees’ biometric data in violation of

the BIPA.




                                                   6
    Case: 1:19-cv-02529 Document #: 18 Filed: 06/20/19 Page 7 of 18 PageID #:144




        24.     Specifically, when employees work at Automated, they are required to have their

fingerprints scanned in order to enroll them in its fingerprint database.

        25.     Automated uses an employee time tracking system that requires employees to use

their fingerprints as a means of authentication. Unlike a traditional time clock, employees have to

use their fingerprint to “punch” in to or out of work.

        26.     Automated failed to inform its employees of the complete purposes for which it

collects their sensitive biometric data or to whom the data is disclosed, if at all.

        27.     Automated similarly failed to provide its employees with a written, publicly

available policy identifying its retention schedule, and guidelines for permanently destroying its

employees’ fingerprints when the initial purpose for collecting or obtaining their fingerprints is no

longer relevant, as required by the BIPA. An employee who leaves the company does so without

any knowledge of when their biometric identifiers will be removed from Automated databases—

or if they ever will be.

        28.     The Pay By Touch bankruptcy that catalyzed the passage of the BIPA highlights

why conduct such as Automated —whose employees are aware that they are providing biometric

identifiers but are not aware of to whom or the full extent of the reasons they are doing so—is so

dangerous. That bankruptcy spurred Illinois citizens and legislators to realize a critical point: it is

crucial for people to understand when providing biometric data who exactly is collecting it, who

it will be transmitted to, for what purposes, and for how long. But Automated disregards these

obligations, and instead unlawfully collects, stores, and uses its employees’ biometric identifiers

and information without proper consent.

        29.     Ultimately, Automated disregards its employees’ statutorily protected privacy

rights by violating the BIPA.




                                                   7
    Case: 1:19-cv-02529 Document #: 18 Filed: 06/20/19 Page 8 of 18 PageID #:145




                               FACTS SPECIFIC TO PLAINTIFF

        30.     Plaintiff worked for Automated in Illinois during 2017. After her employment

ended, she was rehired again in 2018 when she was brought back as a temporary customer service

worker.

        31.     When Plaintiff was brought back to work, Automated required Plaintiff to scan

Plaintiff’s fingerprint so that it could use it as an authentication method to track time. Automated

subsequently stored Plaintiff’s fingerprint data in its databases.

        32.     Each time Plaintiff began and ended a workday, Automated required a scan of

Plaintiff’s fingerprints.

        33.     Automated never informed Plaintiff of the specific limited purposes or length of

time for which it collected, stored, or used fingerprints.

        34.     Similarly, Automated never informed Plaintiff of any biometric data retention

policy it developed, nor whether it will ever permanently delete fingerprints.

        35.     Plaintiff never signed a written release allowing Automated to collect or store

fingerprints.

        36.     Plaintiff has continuously and repeatedly been exposed to the risks and harmful

conditions created by Automated violations of the BIPA alleged herein.

        37.     Plaintiff now seeks damages under BIPA as compensation for the injuries

Automated has caused.

                                     CLASS ALLEGATIONS

        38.     Class Definition: Plaintiff brings this action on behalf of Plaintiff and a Class of

similarly situated individuals, defined as follows:

        All residents of the State of Illinois who had their fingerprints collected, captured, received,
        otherwise obtained, or disclosed by Automated while residing in Illinois.



                                                   8
    Case: 1:19-cv-02529 Document #: 18 Filed: 06/20/19 Page 9 of 18 PageID #:146




The following people are excluded from the Class: (1) any Judge presiding over this action and

members of their families; (2) Defendant, Defendant’s subsidiaries, parents, successors,

predecessors, and any entity in which the Defendant or its parents have a controlling interest and

its current or former officers and directors; (3) persons who properly execute and file a timely

request for exclusion from the Class; (4) persons whose claims in this matter have been finally

adjudicated on the merits or otherwise released; (5) Plaintiff’ counsel and Defendant’s counsel;

and (6) the legal representatives, successors, and assigns of any such excluded persons.

       39.     Numerosity: The exact number of Class members is unknown to Plaintiff at this

time, but it is clear that individual joinder is impracticable. Defendant has collected, captured,

received, or otherwise obtained biometric identifiers or biometric information from at least

hundreds of employees who fall into the definition of the Class. Ultimately, the Class members

will be easily identified through Defendant’s records.

       40.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Class, and those questions predominate over any

questions that may affect individual members of the Class. Common questions for the Class

include, but are not necessarily limited to the following:

               a) whether Defendant collected, captured, or otherwise obtained Plaintiff and the
                  Class’ biometric identifiers or biometric information;

               b) whether Defendant properly informed Plaintiff and the Class of its purposes for
                  collecting, using, and storing their biometric identifiers or biometric
                  information;

               c) whether Defendant obtained a written release (as defined in 740 ILCS 14/10)
                  to collect, use, and store Plaintiff and the Class’ biometric identifiers or
                  biometric information;

               d) whether Defendant has sold, leased, traded, or otherwise profited from Plaintiff
                  and the Class’s biometric identifiers or biometric information;


                                                 9
   Case: 1:19-cv-02529 Document #: 18 Filed: 06/20/19 Page 10 of 18 PageID #:147




               e) whether Defendant developed a written policy, made available to the public,
                  establishing a retention schedule and guidelines for permanently destroying
                  biometric identifiers and biometric information when the initial purpose for
                  collecting or obtaining such identifiers or information has been satisfied or
                  within three years of their last interaction, whichever occurs first;

               f) whether Defendant complies with any such written policy (if one exists); and

               g) whether Defendant used Plaintiff and the Class’ fingerprints to identify them.

       41.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Class and have retained counsel competent and experienced in complex

litigation and class actions. Plaintiff has no interests antagonistic to those of the Class, and

Defendant has no defenses unique to Plaintiff. Plaintiff and their counsel are committed to

vigorously prosecuting this action on behalf of the members of the Class, and have the financial

resources to do so. Neither Plaintiff nor their counsel have any interest adverse to those of the other

members of the Class.

       42.     Appropriateness: This class action is appropriate for certification because class

proceedings are superior to all others available methods for the fair and efficient adjudication of

this controversy and joinder of all members of the Class is impracticable. The damages suffered

by the individual members of the Class are likely to have been small relative to the burden and

expense of individual prosecution of the complex litigation necessitated by Defendant’s wrongful

conduct. Thus, it would be virtually impossible for the individual members of the Class to obtain

effective relief from Defendant’s misconduct. Even if members of the Class could sustain such

individual litigation, it would not be preferable to a class action because individual litigation would

increase the delay and expense to all parties due to the complex legal and factual controversies

presented in their Complaint. By contrast, a class action presents far fewer management difficulties

and provides the benefits of single adjudication, economies of scale, and comprehensive



                                                  10
   Case: 1:19-cv-02529 Document #: 18 Filed: 06/20/19 Page 11 of 18 PageID #:148




supervision by a single court. Economies of time, effort, and expense will be fostered and

uniformity of decisions will be ensured.

                                   FIRST CAUSE OF ACTION
                                             Violation of
        BIPA Section 15(a): Failure to Institute, Maintain and Adhere to Publicly-Available
                                        Retention Schedule

       43.     Plaintiff incorporate the foregoing allegations as if fully set forth herein.

       44.     BIPA mandates that companies in possession of biometric data establish and

maintain a satisfactory biometric data retention – and, importantly, deletion – policy. Specifically,

those companies must: (i) make publicly available a written policy establishing a retention

schedule and guidelines for permanent deletion of biometric data (at most three years after the

company’s last interaction with the individual); and (ii) actually adhere to that retention schedule

and actually delete the biometric information. See 740 ILCS 14/15(a).

       45.     Defendant fails to comply with these BIPA mandates.

       46.     Defendant is an entity registered to do business in Illinois and thus qualifies as a

“private entity” Under BIPA. See 740 ILCS 14/10.

       47.     Plaintiffs are individuals who had their “biometric identifiers” (in the form of their

fingerprints) collected by Defendant, as explained in detail above, supra. See 740 ILCS 14/10.

       48.     Plaintiff’s biometric identifiers were used to identify them and, therefore, constitute

“biometric information” as defined by BIPA. See 740 ILCS 14/10.

       49.     Defendant failed to provide a publicly available retention schedule or guidelines

for permanently destroying biometric identifiers and biometric information as specified by BIPA.

See 740 ILCS 14/15(a).

       50.     Upon information and belief, Defendant lacked retention schedules and guidelines

for permanently destroying Plaintiff’s and the Class’s biometric data and have not and will not


                                                 11
   Case: 1:19-cv-02529 Document #: 18 Filed: 06/20/19 Page 12 of 18 PageID #:149




destroy Plaintiff’s and the Class’s biometric data when the initial purpose for collecting or

obtaining such data has been satisfied or within three years of the individual’s last interaction with

the company.

       51.     On behalf of themselves and the Class, Plaintiff seeks: (1) declaratory relief; (2)

injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

requiring each Defendant to comply with BIPA’s requirements for the collection, storage, and use

of biometric identifiers and biometric information as described herein; (3) statutory damages of

$5,000 for each willful and/or reckless violation of BIPA pursuant to 740 ILCS 14/20(2) or, in

the alternative, statutory damages of $1,000 for each negligent violation of BIPA pursuant to 740

ILCS 14/20(1); and (4) reasonable attorneys’ fees and costs and other litigation expenses pursuant

to 740 ILCS 14/20(3).

                                 SECOND CAUSE OF ACTION
         Violation of BIPA Section 15(b): Failure to Obtain Informed Written Consent and
               Release Before Obtaining Biometric Identifiers or Information

       52.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       53.     BIPA requires companies to obtain informed written consent from employees

before acquiring their biometric data. Specifically, BIPA makes it unlawful for any private entity

to “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or a customer’s

biometric identifiers or biometric information unless [the entity] first: (1) informs the subject…in

writing that a biometric identifier or biometric information is being collected or stored; (2) informs

the subject…in writing of the specific purpose and length of term for which a biometric identifier

or biometric information is being collected, stored, and used; and (3) receives a written release

executed by the subject of the biometric identifier or biometric information…” 740 ILCS 14/15(b)

(emphasis added).




                                                 12
   Case: 1:19-cv-02529 Document #: 18 Filed: 06/20/19 Page 13 of 18 PageID #:150




       54.     Defendant fails to comply with these BIPA mandates.

       55.     Defendant is an entity registered to do business in Illinois and thus qualifies as a

“private entity” Under BIPA. See 740 ILCS 14/10.

       56.     Plaintiff is an individual who had “biometric identifiers” (in the form of

fingerprints) collected by Defendants, as explained in detail in Sections II and III, supra. See 740

ILCS 14/10.

       57.     Plaintiff’s biometric identifiers were used to identify them and, therefore, constitute

“biometric information” as defined by BIPA. See 740 ILCS 14/10.

       58.     Defendant systematically and automatically collected, used, stored, and disclosed

Plaintiff’s biometric identifiers and/or biometric information without first obtaining the written

release required by 740 ILCS 14/15(b)(3).

       59.     Defendant did not inform Plaintiff in writing of the specific length of term for which

biometric identifiers and/or biometric information were being collected, stored, used and

disseminated as required by 740 ILCS 14/15(b)(1)-(2).

       60.     By collecting, storing, and using Plaintiff’s and the Class’s biometric identifiers

and biometric information as described herein, each Defendant violated Plaintiffs’ and the Class’s

rights to privacy in their biometric identifiers or biometric information as set forth in BIPA. See

740 ILCS 14/1, et seq.

       61.     On behalf of themselves and the Class, Plaintiffs seek: (1) declaratory relief; (2)

injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

requiring each Defendant to comply with BIPA’s requirements for the collection, storage, and use

of biometric identifiers and biometric information as described herein; (3) statutory damages of

$5,000 for each willful and/or reckless violation of BIPA pursuant to 740 ILCS 14/20(2) or, in




                                                 13
   Case: 1:19-cv-02529 Document #: 18 Filed: 06/20/19 Page 14 of 18 PageID #:151




the alternative, statutory damages of $1,000 for each negligent violation of BIPA pursuant to 740

ILCS 14/20(1); and (4) reasonable attorneys’ fees and costs and other litigation expenses pursuant

to 740 ILCS 14/20(3).

                                  THIRD CAUSE OF ACTION
              Violation of BIPA Section 15(d): Disclosure of Biometric Identifiers and
                           Information Before Obtaining Consent


       62.     Plaintiff incorporate the foregoing allegations as if fully set forth herein.

       63.     BIPA prohibits private entities from disclosing a person’s or customer’s biometric

identifier or biometric information without first obtaining consent for that disclosure. See 740

ILCS 14/15(d)(1).

       64.     Defendant fails to comply with this BIPA mandate.

       65.     Defendant is an entity registered to do business in Illinois and thus qualifies as a

“private entity” Under BIPA. See 740 ILCS 14/10.

       66.     Plaintiff is an individual who had their “biometric identifiers” (in the form of their

fingerprints) collected by Defendant, as explained in detail above. See 740 ILCS 14/10.

       67.     Plaintiff’s biometric identifiers were used to identify them and, therefore, constitute

“biometric information” as defined by BIPA. See 740 ILCS 14/10.

       68.     Upon information and belief, by utilizing a biometric time clock, Defendant

systematically and automatically disclosed, redisclosed, or otherwise disseminated Plaintiff’s

biometric identifiers and/or biometric information to at least the payroll company hired by the

Defendant without first obtaining the consent required by 740 ILCS 14/15(d)(1).

       69.     By disclosing, redisclosing, or otherwise disseminating Plaintiff’s and the Class’s

biometric identifiers and biometric information as described herein, each Defendant violated




                                                 14
   Case: 1:19-cv-02529 Document #: 18 Filed: 06/20/19 Page 15 of 18 PageID #:152




Plaintiff’s and the Class’s rights to privacy in their biometric identifiers or biometric information

as set forth in BIPA. See 740 ILCS 14/1, et seq.

       70.     On behalf of themselves and the Class, Plaintiffs seek: (1) declaratory relief; (2)

injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

requiring each Defendant to comply with BIPA’s requirements for the collection, storage, and use

of biometric identifiers and biometric information as described herein; (3) statutory damages of

$5,000 for each willful and/or reckless violation of BIPA pursuant to 740 ILCS 14/20(2) or, in

the alternative, statutory damages of $1,000 for each negligent violation of BIPA pursuant to 740

ILCS 14/20(1); and (4) reasonable attorneys’ fees and costs and other litigation expenses pursuant

to 740 ILCS 14/20(3).

       71.     The BIPA requires companies to obtain informed written consent from employees

before acquiring their biometric data. Specifically, the BIPA makes it unlawful for any private

entity to “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or a

customer’s biometric identifiers or biometric information, unless [the entity] first: (1) informs the

subject . . . in writing that a biometric identifier or biometric information is being collected or

stored; (2) informs the subject . . . in writing of the specific purpose and length of term for which

a biometric identifier or biometric information is being collected, stored, and used; and (3) receives

a written release executed by the subject of the biometric identifier or biometric information….”

740 ILCS 14/15(b) (emphasis added).

       72.     The BIPA also mandates that companies in possession of biometric data establish

and maintain a satisfactory biometric data retention (and—importantly—deletion) policy.

Specifically, those companies must: (i) make publicly available a written policy establishing a

retention schedule and guidelines for permanent deletion of biometric data (i.e., when the




                                                 15
   Case: 1:19-cv-02529 Document #: 18 Filed: 06/20/19 Page 16 of 18 PageID #:153




employment relationship ends); and (ii) actually adhere to that retention schedule and actually

delete the biometric information. See 740 ILCS 14/15(a).

       73.     Unfortunately, Automated fails to comply with these BIPA mandates.

       74.     Automated qualifies as a “private entity” under the BIPA. See 740 ILCS 14/10.

       75.     Plaintiff and the Class are individuals who had their “biometric identifiers”

collected by Automated (in the form of their fingerprints), as explained in detail in Section II. See

740 ILCS 14/10.

       76.     Plaintiff and the Class’ biometric identifiers or information based on those

biometric identifiers were used to identify them, constituting “biometric information” as defined

by the BIPA. See 740 ILCS 14/10.

       77.     Automated violated 740 ILCS 14/15(b)(3) by negligently failing to obtain written

releases from Plaintiff and the Class before it collected, used, and stored their biometric identifiers

and biometric information.

       78.     Automated violated 740 ILCS 14/15(b)(1) by negligently failing to inform Plaintiff

and the Class in writing that their biometric identifiers and biometric information were being

collected and stored.

       79.     Automated violated 740 ILCS 14/15(b)(2) by negligently failing to inform Plaintiff

and the Class in writing of the specific purpose and length of term for which their biometric

identifiers or biometric information was being collected, stored, and used.

       80.     Automated violated 740 ILCS 14/15(a) by negligently failing to publicly provide a

retention schedule or guideline for permanently destroying its employees’ biometric identifiers

and biometric information.

       81.     By negligently collecting, storing, and using Plaintiff’s and the Class’ biometric




                                                  16
   Case: 1:19-cv-02529 Document #: 18 Filed: 06/20/19 Page 17 of 18 PageID #:154




identifiers and biometric information as described herein, Automated violated Plaintiff’s and the

Class’ rights to privacy in their biometric identifiers or biometric information as set forth in the

BIPA, 740 ILCS 14/1, et seq.

       82.      On behalf of themselves and the Class, Plaintiff seek: (1) injunctive and equitable

relief as is necessary to protect the interests of the Plaintiff and the Class by requiring Defendant

to comply with the BIPA’s requirements for the collection, storage, and use of biometric identifiers

and biometric information as described herein; (2) liquidated damages of $1,000 per violation for

each of Defendant’s negligent violations of the BIPA pursuant to 740 ILCS 14/20(1); and (3)

reasonable attorneys’ fees and costs and expenses pursuant to 740 ILCS 14/20(3).

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff individually and for the Class, respectfully request that the Court

enter an Order:

       A.       Certifying this case as a class action on behalf of the Class defined above,

appointing Plaintiff as representative of the Class, and appointing Plaintiff’s counsel as Class

Counsel;

       B.       Declaring that Defendant’s actions, as set out above, violate the BIPA;

       C.       Awarding damages for each of Defendant’s violations of the BIPA, pursuant to 740

ILCS 14/20;

       D.       Awarding injunctive and other equitable relief as is necessary to protect the

interests of the Class, including an Order requiring Defendant to collect, store, and use biometric

identifiers or biometric information in compliance with the BIPA;

       E. E. Awarding Plaintiff and the Class their reasonable litigation expenses and attorneys’

             fees;




                                                 17
   Case: 1:19-cv-02529 Document #: 18 Filed: 06/20/19 Page 18 of 18 PageID #:155




      F. F. Awarding Plaintiff and the Class pre- and post-judgment interest, to the extent

          allowable; and

                                          JURY TRIAL

      Plaintiff demand a trial by jury for all issues so triable.


                                              Respectfully submitted,

                                              Evelyn Hunter individually and on behalf of all
                                              others similarly situated,

Dated: June 20, 2019                          By:     /s/    David Fish
                                                      One of Plaintiff’s Attorneys


                                              David Fish
                                              dfish@fishlawfirm.com
                                              Kimberly Hilton
                                              khilton@fishlawfirm.com
                                              John Kunze
                                              kunze@fishlawfirm.com
                                              THE FISH LAW FIRM, P.C.
                                              200 East Fifth Avenue, Suite 123
                                              Naperville, Illinois 60563
                                              Tel: 630.355.7590
                                              Fax: 630.778.0400
                                              admin@fishlawfirm.com




                                                 18
